
	

113 HR 1418 IH: Partnering with American Manufacturers for Efficiency and Competitiveness Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1418
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Murphy of Florida
			 (for himself, Mr. Peters of
			 California, Mr. Hastings of
			 Florida, Mr. Cárdenas, and
			 Ms. Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology
		
		A BILL
		To reauthorize the competitive grant program under
		  section 25(f) of the National Institute of Standards and Technology Act (15
		  U.S.C. 278k(f)).
	
	
		1.Short titleThis Act may be cited as the
			 Partnering with American Manufacturers
			 for Efficiency and Competitiveness Act.
		2.ReauthorizationSection 25(f)(9) of the National Institute
			 of Standards and Technology Act (15 U.S.C. 278k(f)(9)) is amended by striking
			 2013 and inserting 2018.
		
